         2:16-cv-02273-CSB-EIL # 134 Page 1 of 1                                       E-FILED
      Case: 18-3206   Document: 00713529526          Tuesday,
                                                 Filed:       03 December,
                                                        12/03/2019      Pages:2019
                                                                                 1 01:31:16 PM
      UNITED STATES COURT OF APPEALS FOR THE SEVENTH             Clerk, U.S. District Court, ILCD
                                                                     CIRCUIT



Everett McKinley Dirksen United States Courthouse                                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




                                                       BILL OF COSTS
 December 3, 2019

Taxed in Favor of: Appellee Mars, Incorporated


                                         EDITH MCCURRY,
                                         Plaintiff - Appellant

                                         v.
 No. 18-3206

                                         KENCO LOGISTIC SERVICES, LLC, a Tennessee Limited Liability
                                         Company, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:16-cv-02273-CSB-EIL
 Central District of Illinois
 District Judge Colin S. Bruce
The mandate or agency closing letter issued in this cause on December 3, 2019.

BILL OF COSTS issued in the amount of: $228.00.


                                                                              Cost of            Total Cost
                                                                              Each Item          Each Item

 1.         For docketing a case on appeal or review or
            docketing any other proceeding:

 2.         For reproduction of any record or paper,
            per page:

 3.
            For reproduction of briefs:                                                          $228.00

                                                                              TOTAL:             $228.00
 form name: c7_BillOfCosts(form ID: 140)
